DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1, line 3 mentions “performing heat treatment to sequentially perform” followed by steps of solution treatment, quenching treatment, and aging treatment. The examiner interprets this to mean solution treatment, quenching treatment, and aging treatment are performed in sequential order (as is conventional).
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 59-064736A (JP’736).
JP’736 teaches a method of heat treating an Al-Si alloy, said alloy comprising (in wt%):

Claim 1
JP’736
Si
5-10%
6-10%
Mg
0.2-1.0%
0.2-0.8
Sb
0.03-0.5%
0.1-0.2
Be
0.0004-0.0026%
0.002-0.010
balance
Al & impurities
Al & impurities


see JP’736 at abstract, which overlaps the claimed ranges of Si, Mg, Sb, and Be. JP’736 teaches performing a T6 method of heat treating on said alloy by solutionizing at 530°C for 8 hours, water quenching, and treating at 140°C for 6 hours (see translation p 2 lines 64-65), which meets the instant heat treatment steps (claim 1) and overlaps the parameters in claim 2. Because JP’736 teaches a method of heat treating an overlapping Al-Si alloy, complete with overlap in heating parameters, it is held that JP’736 has created a prima facie case of obviousness of the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/15/22